DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 27-30, 32-39, 41-42 and 44-48 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 27, 46 and 47 are about obtaining position information with the medical position tracking system, the medical position tracking system defining a virtual tracking coordinate system; obtaining a visible image in the visible wave-length by the augmented reality device, the visible image defined in a virtual coordinate space associated with the augmented reality device; acquiring code pattern template data which describes a template of a code pattern attached to at least part of the position tracking system; obtaining a code pattern image describing the code pattern attached to the at least part of the position tracking system from the visible image acquisition unit; positionally registering the virtual coordinate space associated with the augmented reality device using the viewing direction of the augmented reality device with the tracking coordinate system using the code pattern template data and code pattern image by determining the relative position between the augmented reality device and the medical position tracking system and by computing the position and orientation of the code pattern relative to the augmented reality device; acquiring object position information which describes a position of a physical object in the tracking coordinate system; determining object presence information defining a presence of the physical object in a real image on the display of the augmented reality device based on the augmented reality device registration and the object position information; and determining the augmentation information based on the object presence information, wherein the augmentation information: (1) describes a field of view of the medical position tracking system in a field of view of the augmented reality device by defining a visual rendering of the field of view of the medical position tracking system in the real image that describes a physical scene in the field of view of the augmented reality device, and (2) has been customized for a user of the augmented reality device including at least a subset of available augmentation information that is displayed by the augmentation device and where the definition of the subset is determined by a user profile, wherein the position of the physical object in the tracking coordinate system is transformed from the tracking coordinate system to the virtual coordinate space used for displaying the augmentation information on the display of the augmented reality device.
Devam 20160249989, Maier-Hein 20130245461, Daniels 20160133230, and Penilla 20160104486 combined cannot discloses these limitations perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 28-30, 32-39, 41-42, 44-45 and 48 depend on claim 27, are allowed based on same reason as claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616